IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20646
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

MIGUEL ANGEL MUNDO-JIMENEZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-651-1
                       --------------------
                         February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Miguel Angel Mundo-Jimenez pleaded guilty to illegal

reentry into the United States after deportation in violation of

8 U.S.C. § 1326.   Mundo-Jimenez appeals the district court’s

interpretation of U.S.S.G. § 2L1.2(b)(1)(C) at his sentencing.

For the first time on appeal, Mundo-Jimenez argues that

8 U.S.C. § 1326(b)(2) is unconstitutional because it treats a

prior conviction for an aggravated felony as a mere sentencing

factor and not an element of the offense.     He contends that the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-20646
                                  -2-

unconstitutionality of the statute is not remedied by treating

the prior aggravated felony as an element of the offense and

including it in the indictment.    Mundo-Jimenez concedes that his

argument is foreclosed by Almendarez-Torres v. United States,

523 U.S. 224 (1998), but he seeks to preserve the issue for

Supreme Court review in light of the decision in Apprendi v.

New Jersey, 530 U.S. 466 (2000).    Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90; see also

United States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

This argument lacks merit.

      Mundo-Jimenez also argues that his prior felony conviction

for possession of a controlled substance did not merit the eight-

level adjustment provided in U.S.S.G. § 2L1.2(b)(1)(C) for an

aggravated felony.   He argues that he should have received only

the four-level adjustment provided in U.S.S.G. § 2L1.2(b)(1)(D)

for “any other felony.”   Mundo-Jimenez’s arguments regarding the

definitions of “drug trafficking offense” and “aggravated felony”

are foreclosed by United States v. Caicedo-Cuero, 312 F.3d 697,

706-11 (5th Cir. 2002).   The district court did not err in

assessing an eight-level adjustment, pursuant to U.S.S.G.

§ 2L1.2(b)(1)(C), to Mundo-Jimenez’s sentencing guideline

calculation.

     AFFIRMED.